ON APPELLEE’S CONFESSION OF ERROR

PER CURIAM.
John Croxdale, a state inmate, appeals a final paternity judgment in which the trial court established a continuing child support obligation. On appeal to this court, he does not dispute the paternity determination, but argues that the trial court erred in conducting a final hearing without securing his physical presence or participation by alternative means, and erred in entering an order directing him to pay child support in the absence of a finding of his present ability to pay. In lieu of an answer brief, appellee files an acknowledgment of error, conceding merit in appellant’s position. In accordance with ap-pellee’s confession, we affirm the portion of the trial court’s order adjudicating appellant to be the legal father of the minor child, but reverse the child support determinations and remand for a hearing on those issues.
AFFIRMED in part, REVERSED in part and REMANDED.
BARFIELD, C.J., and ALLEN and LAWRENCE, JJ., concur.